DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims: 2, 14,20-24,26-37 (canceled)
Allowable Subject Matter
Claims 1, 3-13, 15-19, 25, 38-39 are allowed.
Reason for allowance
The following is an Examiner’s statement of reasons for allowance:
As per independent claim 1, none of the prior art of record taken singularly or in combination explicitly teaches or fairly suggests, a method for monitoring mobile Internet usage, the method comprising-
	determining, by executing an instruction with the processor, that the URL corresponds to a stored URL in a data store that includes URLs for applications that support background execution; 
	determining, by executing an instruction with the processor, that the application is operating in a background mode at the identified time when the URL corresponds to the stored URL in the data store, 
	identifying, by executing an instruction with the processor, that the Internet content is a background application when the application is operating in the background mode at the identified time.
	Therefore, the above identified limitations, when taken in combination with all the other supporting features as specifically recited in independent claim 1, are found to be allowable over the prior art of record.
Dependent claims 3-12 are allowed by virtue of their dependency on allowed independent claim 1.
As per independent claim 13, none of the prior art of record taken singularly or in combination explicitly teaches or fairly suggests, an apparatus comprising-
	determining, by executing an instruction with the processor, that the URL corresponds to a stored URL in a data store that includes URLs for applications that support background execution; 
	determine that the application is operating in a background mode at the identified time when the URL corresponds to the stored URL in the data store, and 
	a background creditor to credit the Internet content as a background application when the application is operating in the background mode at the identified time.
	Therefore, the above identified limitations, when taken in combination with all the other supporting features as specifically recited in independent claim 13, are found to be allowable over the prior art of record.
Dependent claims 15-19 are allowed by virtue of their dependency on allowed independent claim 13.
As per independent claim 25, none of the prior art of record taken singularly or in combination explicitly teaches or fairly suggests, a non-transitory computer readable storage medium comprising computer readable instructions which, when executed, cause a processor to at least-
	determining, by executing an instruction with the processor, that the URL corresponds to a stored URL in a data store that includes URLs for applications that support background execution; 
	determine that the application is operating in a background mode at the identified time when the URL corresponds to the stored URL in the data store, and 
	credit the Internet content as a background application when the application is operating in the background mode at the identified time.
	Therefore, the above identified limitations, when taken in combination with all the other supporting features as specifically recited in independent claim 25, are found to be allowable over the prior art of record.
As per independent claim 38, none of the prior art of record taken singularly or in combination explicitly teaches or fairly suggests, an apparatus comprising: memory; computer readable instructions; and processor circuitry to execute the computer readable instructions to at least-
	determining, by executing an instruction with the processor, that the URL corresponds to a stored URL in a data store that includes URLs for applications that support background execution; 
	determine that the application is operating in a background mode at the identified time when the URL corresponds to the stored URL in the data store, and 
	credit the Internet content as a background application when the application is operating in the background mode at the identified time.
	Therefore, the above identified limitations, when taken in combination with all the other supporting features as specifically recited in independent claim 38, are found to be allowable over the prior art of record.
Dependent claim 39 is allowed by virtue of their dependency on allowed independent claim 38.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM Z ISLAM/
Examiner, Art Unit 2457

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457